Opinion issued May 14, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-01118-CV
                           ———————————
   KINDER MORGAN OPERATING L.P. "C" AND KINDER MORGAN
             ENERGY PARTNERS, L.P., Appellants
                                       V.
THE MOSAIC COMPANY, MOSAIC CROP NUTRITION, LLC, MOSAIC
FERTILIZER, LLC, AND MOSAIC GLOBAL HOLDINGS, INC., Appellees



                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-33444


                         MEMORANDUM OPINION

      Appellants, Kinder Morgan Operating L.P. “C” and Kinder Morgan Energy

Partners, L.P., have filed a motion to dismiss the appeal. No opinion has issued.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2